UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4595


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JONATHAN MAURICE LAMB,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cr-00235-BO-1)


Submitted:   April 29, 2014                   Decided:   May 6, 2014


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Maurice Lamb pleaded guilty to making a false

statement    to    a   licensed   firearms    dealer,    in    violation     of    18

U.S.C. § 924(a)(1) (2012).           The district court sentenced Lamb to

five years of probation in February 2013.                     Lamb subsequently

pleaded guilty to violating the terms of his probation and the

district court sentenced Lamb to sixty months of imprisonment.

Lamb has appealed, arguing that the variant sentence imposed

upon him is procedurally and substantively unreasonable because

the   district         court   improperly     considered        his   need        for

educational or vocational training while incarcerated.                     Finding

no error, we affirm.

            Upon finding a probation violation, the district court

may   revoke      probation    and   resentence    the    defendant        to     any

sentence within the statutory maximum for the original offense.

18 U.S.C. § 3565(a) (2006); United States v. Schaefer, 120 F.3d
505, 507 (4th Cir. 1997).             “[W]e review probation revocation

sentences,     like     supervised    release   revocation       sentences,        to

determine if they are plainly unreasonable.”                  United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).              We first assess the

sentence     for       unreasonableness,     “follow[ing]       generally         the

procedural and substantive considerations that we employ in our

review of original sentences.”               United States v. Crudup, 461
F.3d 433, 438 (4th Cir. 2006).               Only if we determine that a

                                        2
sentence is procedurally or substantively unreasonable will we

“decide whether the sentence is plainly unreasonable.”                         Id.

               “[18    U.S.C.]      Section       3582(a)      [(2012)]        precludes

sentencing courts from imposing or lengthening a prison term to

promote an offender’s rehabilitation.”                     Tapia v. United States,

131 S. Ct. 2382, 2391 (2011); see also United States v. Bennett,

698 F.3d 194, 197-98 (4th Cir. 2012) (court may not consider

need for rehabilitation in imposing revocation sentence).                             Here,

Lamb “did not object at the revocation hearing on the grounds

asserted here,” and we therefore review this issue for plain

error.     Bennett, 698 F.3d at 199.                  To establish plain error,

Lamb must demonstrate that (1) the district court erred, (2) the

error    was    plain,      and   (3)   the   error   affected          his   substantial

rights.        Id. at 200 (citing United States v. Olano, 507 U.S.
725, 732 (1993)).            We have thoroughly reviewed the record and

conclude       that   the    sentence    imposed      is    both   procedurally         and

substantively         reasonable;       it    follows,       therefore,        that     the

sentence is not plainly unreasonable.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented        in    the   materials




                                              3
before this court and argument would not aid in the decisional

process.



                                                      AFFIRMED




                              4